DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5, 7-13, 15, 21, 24-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest a semiconductor structure comprising: “a dielectric stack positioned between the first set of fin structures and the second set of fin structures, the dielectric stack having a top surface at substantially a same level as top surfaces of the first and second sets of fin structures” and “a first dielectric sidewall on sidewalls of a lower portion of the gate structure; a second dielectric sidewall structure on sidewalls of an upper portion of the gate structure” and “wherein the first dielectric sidewall structure comprises a different material than the second dielectric sidewall structure” along with other limitations of the claim.
Regarding claim 12, the prior art of record does not disclose or fairly suggest a semiconductor structure comprising: “a dielectric stack positioned between the first set of fin structures and the second set of fin structures, the dielectric stack having a top surface at substantially a same level as top surfaces of the first and second sets of fin structures; a gate structure positioned over the first set of fin structures, the second set of fin structures and the dielectric stack; a first dielectric sidewall structure on sidewalls of a lower portion of the gate structure; and a second dielectric sidewall structure on sidewalls of an upper portion of the gate structure, wherein the first dielectric sidewall structure comprises a different material than the second dielectric sidewall structure” along with other limitations of the claim.  
Regarding claim 21, the prior art of record does not disclose or fairly suggest a semiconductor structure comprising: “a dielectric stack positioned between the first fin structure and the second fin structure, the dielectric stack having a top surface at substantially a same level as top surfaces of the first and second fin structures”, “a first dielectric sidewall structure on sidewalls of a lower portion of the gate structure; ” and “wherein a bottom surface of the dielectric stack is at a same level as a bottom surface of the first dielectric sidewall structure”
The closes prior art of record are Subramanian et al. (US 2020/0286891 A1) and Hafez (US 2019/0304971 A1).  Both of these reference disclosed a dielectric stack having at least three layers.  However, none of these reference teaches the sidewall spacers to the gates have a first and a second portions as claimed, where these first and second portions are made of different materials.  Moreover, neither of these reference teaches that the bottom surface of the dielectric stack is at the same level as the bottom surface of the first dielectric sidewall structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822